DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a multiplex PCR chip, classified in B01L 3/502715.
II. Claims 13-17, drawn to a multiplex PCR method, classified in C12Q 2531/113.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the multiplex PCR chip can be used in process where the chip is disposable rather than cleaned.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁ the inventions have acquired a separate status in the art in view of their different classification,
⦁ the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and 
⦁ the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Craig McRobbie on 10/28/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112(b)
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, the phrase "specifically" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 2-6 are also rejected by virtue of their dependence on claim 1, and claims 8-12 are also rejected by virtue of their dependence on claim 7.
Regarding claims 2 and 8, the phrase "i.e.," renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 3-5 are also rejected by virtue of their dependence on claim 2, and claims 9-11 are also rejected by virtue of their dependence on claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 6  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barany (US 20200038871 A1).
Regarding claim 1, Barany teaches devices for real-time PCR (Par. 138) A multiplex PCR chip, where a “solid support preferably comprises a polymer material” including poly(methyl methacrylate) (Par. 248) a transparent material, comprising: a substrate made of a transparent plastic material; with reaction chamber subdivisions 32 (Fig. 25A-B, Par. 210) one or more reaction chambers formed on the substrate and configured to have a predetermined size and depth; and micro-wells (Fig. 25A-B, Par. 210) and a plurality of particle-forming grooves formed in each reaction chamber and configured to have a size and depth where the micro-wells have dimensions (Par. 35) capable of accommodating a predetermined amount of a probe in a liquid state, and the wherein the probe injected into spatially separated particle-forming grooves different from each other comprises: primers having different types and specifically hybridizing with sequences of different nucleic acid molecules; a fluorescent dye combined with the primers; and a supporting body to which the primers are fixed are directed to the function of the apparatus and/or the manner of operating the apparatus and the apparatus is capable of using such a probe (see §2114).
	Regarding claim 2, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by claim 1 and the apparatus of claim 1 is capable of having the supporting body included in the probe form a three-dimensional reticular structure by a physical stimulus (i.e., light, temperature, and ultrasound waves) so that probe particles each having shapes respectively corresponding to the particle-forming grooves are formed. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of claim 1 (see MPEP §2114). 
	Regarding claim 6, Barany teaches a line of reaction chamber subdivisions 32 (Fig. 25A-B, Par. 210) with an inlet port and an outlet port (Par. 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barany in view of Kim et al. (US 20160265028 A1).
	Regarding claim 3, Barany teaches the PCR chip above with respect to claim 2, but does not appear to explicitly disclose wherein particle holders are respectively formed in the particle-forming grooves to prevent each probe particle from being separated.
However, Kim teaches porous structures cured to the surface patterned in wells (Par. 94-95).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use surface pattern in the well of Kim with the PCR chip of Barany based on the teaching of Kim because the surface patterned in the well allows the porous structure to be arranged (Par. 23) and it allows the inner portion of the porous structure to be used for amplification and detection (Abstract).
	Regarding claim 4, Kim teaches patterns on the surfaces of wells (Par. 62), where patterns have predetermined dimensions, and the porous structure can be arranged by the surface pattern (Par. 94).
	Regarding claim 5, Kim teaches the use of different primers with different porous structures and the porous structures are arranged by the surface patterns (Par. 94).
Regarding claim 7, Barany teaches devices for real-time PCR (Par. 138) A multiplex PCR chip, where a “solid support preferably comprises a polymer material” including poly(methyl methacrylate) (Par. 248) a transparent material, comprising: a substrate made of a transparent plastic material; with reaction chamber subdivisions 32 (Fig. 25A-B, Par. 210) one or more reaction chambers formed on the substrate and configured to have a predetermined size and depth; and micro-wells (Fig. 25A-B, Par. 210) and a plurality of particle-forming grooves formed in each reaction chamber and configured to have a size and depth where the micro-wells have dimensions (Par. 35) capable of accommodating a predetermined amount of a probe in a liquid state, and the wherein the probe injected into spatially separated particle-forming grooves different from each other comprises: primers having different types and specifically hybridizing with sequences of different nucleic acid molecules; a fluorescent dye combined with the primers; and a supporting body to which the primers are fixed are directed to the function of the apparatus and/or the manner of operating the apparatus and the apparatus is capable of using such a probe (see §2114).  But, Barany does not appear to explicitly disclose wherein the particle-forming grooves have various planar shapes and the probes injected into the particle-forming grooves having different planar shapes.
However, Kim teaches the use of an encoder such as color or shape (Par. 47) and Fig. 6 shows the use of different colored porous structures as encoders.  Since the shape of the well determines the shape of the porous structure when it is cured from liquid form (Par. 94-95), the shape of the well will also be part of a shape type encoder.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the encoders of Kim with the PCR chip of Barany based on the teaching of Kim because “to provide the information of the fixed primer and a fluorescent marker to provide the quantitative information of the nucleic acid to be amplified in the pores” (Par. 47).
Regarding claim 8, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by claim 7 and the apparatus of claim 7 is capable of having the supporting body included in the probe form a three-dimensional reticular structure by a physical stimulus (i.e., light, temperature, and ultrasound waves) so that probe particles each having shapes respectively corresponding to the particle-forming grooves are formed. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of claim 1 (see MPEP §2114). 
Regarding claim 9, Kim teaches porous structures cured to the surface patterned in wells (Par. 94-95).
Regarding claim 10, Kim teaches patterns on the surfaces of wells (Par. 62), where patterns have predetermined dimensions, and the porous structure can be arranged by the surface pattern (Par. 94).
	Regarding claim 11, Kim teaches the use of different primers with different porous structures and the porous structures are arranged by the surface patterns (Par. 94).
Regarding claim 12, Barany teaches a line of reaction chamber subdivisions 32 (Fig. 25A-B, Par. 210) with an inlet port and an outlet port (Par. 23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./               Examiner, Art Unit 1796   

/ELIZABETH A ROBINSON/             Supervisory Patent Examiner, Art Unit 1796